 



Exhibit 10.4
WASHINGTON GAS LIGHT COMPANY
SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN
Amended and Restated Effective January 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                          Page 1.      
PURPOSE
  1       1.1  
Purpose
  1       1.2  
Effective Date
  1        
 
    2.      
DEFINITIONS
  2       2.1  
“Accredited Service.”
  2       2.2  
“Accrued Benefit.”
  2       2.3  
“Affiliate.”
  2       2.4  
“Beneficiary.”
  2       2.5  
“Benefit Commencement Date.”
  2       2.6  
“Benefit Service.”
  2       2.7  
“Board of Directors.”
  3       2.8  
“Change in Control.”
  3       2.9  
“Committee.”
  3       2.10  
“Company.”
  3       2.11  
“Compensation.”
  3       2.12  
“Death Benefit.”
  4       2.13  
“Disability.”
  4       2.14  
“Early Retirement Benefit.”
  4       2.15  
“Eligible Employee.”
  4       2.16  
“Employee.”
  4       2.17  
“ERISA.”
  4       2.18  
“Final Average Compensation.”
  5       2.19  
“Grandfathered Benefits.”
  5       2.20  
“Key Employee.”
  5       2.21  
“Normal Retirement Benefit.”
  6       2.22  
“Normal Retirement Date.”
  6       2.23  
“Participant.”
  6       2.24  
“Plan.”
  6       2.25  
“Plan Service.”
  6

 i

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                          Page     2.26  
“Surviving Spouse.”
  6       2.27  
“Vested Percentage.”
  6       2.28  
“Washington Gas Light Company Employees’ Pension Plan.”
  7       2.29  
“Year of Vesting Service.”
  7        
 
    3.      
PARTICIPATION
  7       3.1  
Commencement of Participation
  7       3.2  
Participant Elections
  7       3.3  
Termination
  9        
 
      4.      
RETIREMENT BENEFITS
  9       4.1  
Normal Retirement Benefit
  9       4.2  
Early Retirement Benefit
  9       4.3  
Terminated Vested Benefit
  10       4.4  
Disability Retirement Benefit
  11       4.5  
Normal Form of Benefit
  12       4.6  
Optional Forms of Distribution
  12       4.7  
Benefit Computation
  15       4.8  
Special Distribution Rules for Key Employees
  15       4.9  
Hardship Distribution
  16       4.10  
Special Transition Distribution Rules
  17        
 
    5.      
DEATH BENEFIT
  18       5.1  
General
  18       5.2  
Surviving Spouse of an Active Participant
  18       5.3  
Surviving Spouse of Former Vested Participant
  18        
 
    6.      
VESTING
  19       6.1  
Vested Percentage
  19       6.2  
Vested Percentage – Exceptions
  21        
 
    7.      
FUNDING NATURE OF THE PLAN
  22        
 
    8.      
ADMINISTRATION OF THE PLAN
  24        
 
    9.      
AMENDMENTS AND TERMINATION
  25        
 
    10.      
CLAIMS PROCEDURES
  25

 ii

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                          Page 11.      
MISCELLANEOUS
  25        
 
        11.1  
Construction
  25       11.2  
Taxes
  25       11.3  
Governing Law
  26       11.4  
No Right of Employment
  26       11.5  
Payment in Satisfaction of Claims
  26       11.6  
ERISA
  26       11.7  
No Alienation of Benefits
  26       11.8  
Incapacity
  27       11.9  
Adjustment
  27       11.10  
Section 409A of the Code
  27          
Exhibit A
  30          
Exhibit B
  31          
Exhibit C
  32          
Exhibit D
  33          
Exhibit E
  34          
Exhibit F
  35          
Exhibit G
  36

 iii

 



--------------------------------------------------------------------------------



 



1.   PURPOSE.

  1.1   Purpose. Washington Gas Light Company (the “Company”) has established
and maintains the Washington Gas Light Company Supplemental Executive Retirement
Plan (the “Plan”) for the purpose of providing supplemental pension and
pension-related benefits to a select group of management and highly compensated
employees of the Company and its affiliates.         It is intended that the
Plan shall at all times be maintained on an unfunded basis for federal income
tax purposes under the Internal Revenue Code of 1986, as amended (the “Code”),
and administered as a “top-hat” plan exempt from the substantive requirements of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).    
1.2   Effective Date. The Plan was originally established April 28, 1982 and was
amended and restated from time to time thereafter. The Plan was amended and
restated effective January 1, 2005 to comply with the provisions of Code section
409A; provided the terms of the Plan as amended and restated effective
January 1, 2005 shall not apply to any Accrued Benefit that was earned and
vested as of December 31, 2004. All Accrued Benefits earned and vested as of
December 31, 2004 shall continue to be governed by and subject to the terms of
the Plan in effect as of December 31, 2004, a copy of which is attached as
Exhibit G. All Accrued Benefits earned and vested on or after January 1, 2005
shall be governed by and subject to the terms of the Plan as amended and
restated January 1, 2005.

1



--------------------------------------------------------------------------------



 



2.   DEFINITIONS.

Except as otherwise stated herein, capitalized terms used in this Plan have the
meanings set forth below:

  2.1   “Accredited Service.” Accredited Service has the meaning set forth in
the Washington Gas Light Company Employees’ Pension Plan.     2.2   “Accrued
Benefit.” Accrued Benefit means, at any time, the benefit computed in accordance
with Section 4.1, expressed as a single-life annuity commencing at Normal
Retirement Date.     2.3   “Affiliate.” Affiliate means a parent or subsidiary
of the Company.     2.4   “Beneficiary.” Beneficiary means the person or persons
entitled to receive a Participant’s retirement benefits.     2.5   “Benefit
Commencement Date.” Benefit Commencement Date means the date on which a
Participant’s retirement benefits commence to be paid under this Plan. Such date
shall be the first day of the month immediately following the benefit
commencement date under Section 4.1, Section 4.2 or Section 4.3, or if later,
the date elected under Section 3.2(b).     2.6   “Benefit Service.” Benefit
Service means the aggregate of a Participant’s (i) Accredited Service and
(ii) Plan Service, up to a maximum aggregate of 30 years. For a Participant who
began participation on or before June 27, 1989, Benefit

2



--------------------------------------------------------------------------------



 



      Service for the period prior to June 27, 1989 shall be equal to the
aggregate of (i) years of Accredited Service earned through that date and
(ii) two years of Plan Service for each full year of Plan Service earned prior
to June 27, 1989. Under no circumstances shall a Participant’s Benefit Service
exceed 30 years.     2.7   “Board of Directors.” Board of Directors means the
Board of Directors of Washington Gas Light Company.     2.8   “Change in
Control.” Change in Control means a Change in Control pursuant to the terms of
the Washington Gas Light Company Change in Control Policy, which is incorporated
by reference herein.     2.9   “Committee.” Committee means the committee
established pursuant to Section 8 hereof, as it shall be constituted from time
to time.     2.10   “Company.” Company means Washington Gas Light Company and
any successor to all or a major portion of the assets or business of the
Washington Gas Light Company.     2.11   “Compensation.” Compensation means, for
any calendar year, a Participant’s salary as of December 31 of the calendar year
and any short term incentive award fully earned for the fiscal year that ends
during the calendar year under any incentive compensation plan maintained by the
Company, whether such award is paid during the calendar year or payment is
deferred. If a Participant is on an approved leave of absence as of December 31
of any calendar year, his salary in effect at the beginning of such leave shall
be deemed to be his salary for the year.

3



--------------------------------------------------------------------------------



 



      If a Participant dies or is determined to have incurred a Disability prior
to December 31 of his first year of Plan participation, his Compensation shall
be determined as of the day preceding the date of death or determination of
Disability.     2.12   “Death Benefit.” Death Benefit has the meaning set forth
in Section 5 of the Plan.     2.13   “Disability.” Disability means, to the
extent consistent with Code section 409A, a mental or physical condition which
constitutes a “Disability” as set forth in the Washington Gas Light Company
Employees’ Pension Plan, provided such disability is expected to result in death
or can be expected to last for a continuous period of not less than 12 months.  
  2.14   “Early Retirement Benefit.” Early Retirement Benefit means the benefit
described in Section 4.2.     2.15   “Eligible Employee.” Eligible Employee
means any Employee selected by the Board of Directors.     2.16   “Employee.”
Employee means a person who receives salary, wages or commissions from the
Company or an Affiliate and whose wages from the Company or an Affiliate are
subject to withholding for purposes of federal income taxes and the Federal
Insurance Contribution Act, as determined by the Committee.     2.17   “ERISA.”
ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time.

4



--------------------------------------------------------------------------------



 



  2.18   “Final Average Compensation.” Final Average Compensation means the
average of the total amount of Compensation for the three calendar years
producing the highest total, selected from the five consecutive years preceding
the Participant’s termination of employment. In the event the Participant has
less than three years of Compensation prior to his termination of employment,
his total amount of Compensation for his years of service shall be averaged and
such average shall be his Final Average Compensation.     2.19   “Grandfathered
Benefits.” Grandfathered Benefits means “Accrued Benefits” as described in the
Plan in effect as of December 31, 2004 that were earned and vested as of
December 31, 2004. All Grandfathered Benefits are governed by and subject to the
terms of the Plan in effect as of December 31, 2004 and are not subject to the
terms of the Plan as set forth in this amendment and restatement effective
January 1, 2005.     2.20   “Key Employee.” Key Employee means (i) an officer of
the Company or its Affiliates having annual compensation greater than $130,000
(adjusted for inflation as described in section 416(i) of the Code), (ii) a five
percent owner of the Company and its Affiliates, or (iii) a one percent owner of
the Company and its Affiliates who has annual compensation from the Company and
its Affiliates greater than $150,000, as determined by the Committee in
accordance with section 409A of the Code. The number of officers who are
considered Key Employees shall be limited to 50 employees as described in
section 416(i) of the Code. The Committee shall determine the Key Employees each
year in accordance with section 416(i) of the Code, the “specified employee”

5



--------------------------------------------------------------------------------



 



      requirements of section 409A of the Code, and applicable regulations. Key
employees shall be identified as of December 31 of each year with respect to the
12-month period beginning on the next following April 1.     2.21   “Normal
Retirement Benefit.” Normal Retirement Benefit means the benefit described in
Section 4.1.     2.22   “Normal Retirement Date.” Normal Retirement Date has the
meaning set forth in the Washington Gas Light Employees’ Pension Plan.     2.23
  “Participant.” Participant means an individual described in Section 3, unless
expressly provided herein to the contrary or the context dictates otherwise, a
Participant shall include any person who is entitled to a benefit under this
Plan.     2.24   “Plan.” Plan means the Washington Gas Light Company
Supplemental Executive Retirement Plan as set forth in this document and in any
amendments from time to time made hereto.     2.25   “Plan Service.” Plan
Service means Years of Vesting Service as a Participant.     2.26   “Surviving
Spouse.” Surviving Spouse refers to the person who is legally married to the
Participant at the time of his death and for the full one year (365 days) period
immediately prior to his death.     2.27   “Vested Percentage.” Vested
Percentage means a Participant’s nonforfeitable interest in his Accrued Benefit
determined in accordance with Section 6.

6



--------------------------------------------------------------------------------



 



  2.28   “Washington Gas Light Company Employees’ Pension Plan.” Washington Gas
Light Company Employees’ Pension Plan means the Washington Gas Light Company
Employees’ Pension Plan, originally adopted January 1, 1945, as amended and
restated January 1, 2000 and as amended thereafter from time to time.     2.29  
“Year of Vesting Service.” Year of Vesting Service means each calendar year as a
Participant in which the Participant completes at least 1,000 Hours of Service
including all Hours of Service completed in the year in which an individual
first becomes a Participant, regardless of whether earned before of after first
becoming a Participant. For purposes of this Section 2.29, an “Hour of Service”
shall have the meaning assigned to such term under the Washington Gas Light
Company Employees’ Pension Plan.

3.   PARTICIPATION

  3.1   Commencement of Participation. Each Eligible Employee shall become a
Participant no earlier than the date the Board of Directors meets and designates
the Employee as an Eligible Employee; Participation shall begin on the date the
Board of Directors shall specify.     3.2   Participant Elections.

  (a)   Initial Elections. A Participant may, within 30 days of first becoming a
Participant, and consistent with Code section 409A and applicable regulations,
make an election with respect to retirement benefits described

7



--------------------------------------------------------------------------------



 



      in Sections 4.1, 4.2 and 4.3 to receive his benefits in one of the
optional forms of distribution described in Section 4.6.

Elections under Section 3.2(a) shall be made in a form authorized by the
Committee. Except as provided in Section 3.2(c), no initial elections may be
made by a Participant more than 30 days after he first becomes a Participant.
Except as provided in Section 3.2(b), below, such elections shall be
irrevocable.

  (b)   Second Elections. A Participant may, consistent with Code section 409A
and applicable regulations, subsequently elect to defer the commencement of
distributions of his or her retirement benefits or change the form of the
Participant’s distribution, provided (i) the subsequent election is not
effective for 12 months after it is made, and (ii) under the subsequent
election, the distribution may not commence until a date that is at least 5
years later than the earliest date the distribution would otherwise have
commenced.     (c)   Special Transition Elections. Notwithstanding anything in
this Plan to the contrary, a Participant may, on or before December 31, 2007 (or
such later date as is authorized by the Internal Revenue Service) make an
election as to choices set forth in Section 3.2(a). Such elections shall be made
in form authorized by the Committee, consistent with Code section 409A and the
applicable regulations. Except as provided in Section 3.2(b), these elections
shall be irrevocable.

8



--------------------------------------------------------------------------------



 



  3.3   Termination. In the event a Participant’s employment with the Company is
terminated for whatever reason or in the event the Board of Directors withdraws
or rescinds its designation of Participant status with respect to an Employee,
such terminated or current Employee, as applicable, shall thereafter accrue no
additional benefits under this Plan and shall have, with respect to previously
accrued benefits, only such rights as are provided in herein. Benefits payable
to such terminated or current Employee, if any, shall be paid in accordance with
the terms of the Plan.

4.   RETIREMENT BENEFITS

  4.1   Normal Retirement Benefit. Upon termination of employment on or after
attainment of his Normal Retirement Date a Participant shall be entitled to a
monthly benefit equal to his Vested Percentage of an amount calculated as 1/12
of the excess of (a) over (b) where:

  (a)   equals 2% of Final Average Compensation multiplied by the number of
years of Benefit Service; and     (b)   equals the sum of (i) the Normal
Retirement Pension determined under the Washington Gas Light Company Employees’
Pension Plan; (ii) the Participant’s Grandfathered Benefits and (iii) the annual
amount of any other supplemental pension benefit provided by the Company.

  4.2   Early Retirement Benefit. A Participant who terminates employment on or
after attainment of age 55 and completion of 10 or more years of Benefit Service
but

9



--------------------------------------------------------------------------------



 



      before his Normal Retirement Date shall receive a retirement benefit
commencing as of his termination of employment equal to the Participant’s
Accrued Benefit at termination of employment subject to an early retirement
reduction determined in accordance with Exhibit D. However, a Participant listed
on Exhibit B shall receive the greater of the benefits determined in accordance
with Exhibit C or Exhibit D. A Participant listed on Exhibit B who has attained
age 60 and has 30 years of Benefit Service shall receive a retirement benefit
equal to 100% of his Normal Retirement Benefit. In any event, the Early
Retirement Benefit shall be determined by (1) first applying to the amount
determined in Section 4.1(a) the applicable adjustment factors to reflect the
age of the Participant at the Benefit Commencement Date, (2) determining the
offsets under Section 4.1(b) adjusted to reflect the age of the Participant at
the Benefit Commencement Date, and (3) subtracting the amount determined in
(2) from the amount determined in (1). Any adjustments to the resulting benefit
to reflect a payment form other than a life annuity are applied to the result of
step (3).     4.3   Terminated Vested Benefit. A Participant who terminates
employment before attaining age 55 shall commence receiving a benefit upon
attaining age 55 equal to the Vested Percentage of the Participant’s Accrued
Benefit subject to an early retirement reduction determined in accordance with
Exhibit D. The Terminated Vested Benefit shall be determined by (1) first
applying to the amount determined in Section 4.1(a) the applicable Vested
Percentage and adjustment factors to reflect the age of the Participant at the
Benefit Commencement Date, (2) determining the offsets under Section 4.1(b)
adjusted to reflect the vested

10



--------------------------------------------------------------------------------



 



      percentage and age of the of the Participant at the Benefit Commencement
Date, and (3) subtracting the amount determined in (2) from the amount
determined in (1). Any adjustments to the resulting benefit to reflect a payment
form other than a life annuity are applied to the result of step (3).

  4.4   Disability Retirement Benefit. A Participant who has 10 or more years of
Benefit Service and has incurred a Disability shall receive a benefit equal to
the excess of (a) over (b) where:

  (a)   equals the greater of (1) his Early Retirement Benefit under this Plan
(except that any such Participant under age 55 will be treated as though he is
age 55); or (2) an amount equal to 110% of the Disability Pension payable to the
Participant under the Washington Gas Light Company Employees’ Pension Plan; and
    (b)   equals the benefit payable to the Participant under the Washington Gas
Light Company Employees’ Pension Plan;

provided that in no event shall such benefit exceed the Participant’s Accrued
Benefit. A Participant with less than 10 years of Benefit Service who incurs a
Disability shall receive a benefit equal to his Accrued Benefit subject to an
actuarial reduction determined in accordance with Exhibit F. The benefit under
this Section 4.4 shall be reduced by any benefits payable to the Participant
under the Company’s long term disability plan. The benefit under this
Section 4.4 shall commence as soon as practicable following the occurrence of
the Disability.

11



--------------------------------------------------------------------------------



 



  4.5   Normal Form of Benefit. The normal form of a Participant’s retirement
benefit shall be payments in equal monthly installments for his lifetime;
provided the normal form of benefit for a Participant who is married on his
Benefit Commencement Date shall be equal monthly installments for the lifetime
of the Participant with 50% of the amount payable to the Participant continued
thereafter for the lifetime of the Surviving Spouse that is the actuarial
equivalent of a single life annuity for the lifetime of the Participant, using
the Actuarial Factors as defined under the Washington Gas Light Company
Employees’ Pension Plan. Notwithstanding, a Participant may elect, in accordance
with Section 3.2 of the Plan, to have his retirement benefit paid in one of the
optional forms of benefits described in Section 4.6. The benefit election of a
Participant who is married on his Benefit Commencement Date is not subject to
spousal consent.     4.6   Optional Forms of Distribution. Each of the optional
forms of distribution listed below shall be the actuarial equivalent of a single
life annuity for the lifetime of the Participant, using the Actuarial Factors as
defined under the Washington Gas Light Company Employees’ Pension Plan.

  (a)   Lump Sum. The Participant may elect to have all or a portion of his
Accrued Benefit paid in a lump-sum, the amount of which shall be calculated on
the basis specified in Exhibit E. If a Participant elects to have less than all
of his Accrued Benefit paid in a lump sum, the remaining portion of the
Participant’s Accrued Benefit will be paid in the normal form of benefit unless
the Participant has elected otherwise.

12



--------------------------------------------------------------------------------



 



  (b)   Single Life Option. The Participant may elect to have his Accrued
Benefit paid in equal monthly installments for his lifetime.     (c)  
Contingent Annuitant Option. A participant may elect to have his benefit paid in
equal monthly installments for the lifetime of the Participant with 50%, 75% or
100% of the amount payable to the Participant continued thereafter for the
lifetime of the Surviving Spouse or any other designated Beneficiary.     (d)  
Guaranteed Fixed Period and Life Thereafter Option. The Participant may elect to
have the Participant’s benefits paid in monthly payments for his life; provided
if the Participant dies within the fixed period that he so designates in his
election for this option made in accordance with Section 3.2, the monthly
pension benefit that the Participant was receiving shall continue to the
Participant’s Surviving Spouse or other designated Beneficiary for the remainder
of the fixed period elected by the Participant.     (e)   Social Security
Adjustment Option. A Participant whose Benefit Commencement Date occurs before
the Participant’s Social Security benefit first becomes available by reason of
age and who has elected to receive benefits in a form other than a lump sum, may
elect to have his monthly benefit increased until the Participant’s Social
Security benefit first becomes available, and reduced thereafter, so that the
Participant receives, as far as practicable, an approximately level income both
before

13



--------------------------------------------------------------------------------



 



      and after the Social Security benefit first becomes available to the
Participant.         Notwithstanding any other provision to the contrary, if
payment is to be made on the basis of a combination of the Social Security
Adjustment Option and any other option involving payment after the death of the
Participant, an adjustment on account of such other option shall first be made,
and the adjusted amount shall then be further adjusted for the Social Security
Adjustment Option. Moreover, any benefits payable after the death of the
Participant, the amount of which is to be determined on the basis of the amount
that was payable to the Participant, shall be determined on the basis of the
Participant’s adjusted amount before it was adjusted for the Social Security
Adjustment Option.         Although this section of the Plan makes references to
“Social Security” benefits, the benefits provided by this option are independent
of any benefits provided under the Social Security Act whether the Participant
applies for, receives or will be eligible for any such benefits at any time. The
estimated Social Security benefit used in determining such level income is not
to be changed subsequently if the actual Social Security benefit proves to be
different from the estimated amount.     (f)   Pop-up Option. A Participant may
elect to have a contingent annuitant option (including the joint and survivor
form of benefit that is the normal form of benefit for a Participant who is
married on his Benefit

14



--------------------------------------------------------------------------------



 



      Commencement Date) revert to a single-life annuity in the event the
Surviving Spouse or other designated Beneficiary dies within 5 years of the
Benefit Commencement Date, subject to an additional actuarial reduction of the
Participant’s benefit and an actuarial adjustment to the benefit payable for the
life of the Surviving Spouse or such other designated Beneficiary in the event
the Surviving Spouse or other designated Beneficiary survives the 5-year period
beginning on the Participant’s Benefit Commencement Date.

  4.7   Benefit Computation. A Participant’s retirement benefits shall be
computed under the Plan in effect as of the date of the Participant’s
termination of employment with the Company and shall not be recomputed,
increased or decreased after such termination, except for supplemental
increases, if any, as may be granted by the Board of Directors.

  4.8   Special Distribution Rules for Key Employees. Notwithstanding any
provision of the Plan to the contrary, if a Participant who is a Key Employee
becomes entitled to receive a distribution of his retirement benefits on account
of termination of employment under Section 4.1, 4.2 or 4.3, distribution of such
benefits may not begin earlier than six months following the date of the
Participant’s termination of employment, as required by section 409A of the Code
and the regulations thereunder. At the expiration of the six-month period, the
amounts that would otherwise have been distributable to the Participant during
the period shall be immediately paid to the Participant. If the Participant dies
during such six-month period, the amounts that would otherwise have been
distributable to the

15



--------------------------------------------------------------------------------



 



      Participant during such six-month period shall be paid to the
Participant’s Beneficiary on or around 90 days after the date of the
Participant’s death. In no event shall interest be paid on any distribution
delayed pursuant to this Section 4.8.

  4.9   Hardship Distribution. In the event that the Human Resources Committee
of the Company’s Board of Directors, upon written request of a Participant,
Surviving Spouse or the beneficiary of any survivor death benefit payable
pursuant to the form of a Participant’s retirement benefit in accordance with
Section 4.5, determines, in its sole discretion, that the Participant, Surviving
Spouse or beneficiary has suffered an unforeseeable financial emergency, the
Company shall pay to the Participant, Surviving Spouse or beneficiary, as soon
as practicable following such determination, an amount equal to the lesser of:
(i) the amount necessary to meet the emergency, including amounts for any and
all taxes as may be required pursuant to Section 11.2 or (ii) the value of the
Vested Percentage of Participant’s Accrued Benefit expressed as a lump sum,
using the “applicable interest rate” and “applicable mortality table” under Code
section 417(e)(3) as such terms are used in the Washington Gas Light Company
Employees’ Pension Plan for purposes of determining lump sum distributions for
small benefit amounts. For purposes of this Section 4.9, an unforeseeable
financial emergency is an unexpected need for cash arising from an illness,
casualty loss, sudden financial reversal, or other such unforeseeable
occurrence. Cash needs arising from foreseeable events such as the purchase of a
house or education expenses for children shall not be considered to be the
result of an unforeseeable financial

16



--------------------------------------------------------------------------------



 



      emergency. With respect to that portion of the retirement benefit which is
distributed to a Participant, Surviving Spouse or a beneficiary as hardship
distribution under this Section 4.9, no further benefit shall be payable to the
Participant, Surviving Spouse or beneficiary. It is intended that the Human
Resources Committee’s determination as to whether a Participant, Surviving
Spouse or beneficiary has suffered an “unforeseeable financial emergency” shall
be made consistent with the requirements under section 409A of the Code and
applicable regulations.

  4.10   Special Transition Distribution Rules. Notwithstanding anything in this
Plan to the contrary, prior to January 1, 2008 (or such later time as authorized
by the Internal Revenue Service) the timing and form of a Participant’s
retirement benefit that would have been payable under the terms of Section 6.1
of the Plan as of October 3, 2004, based on the form and timing of a benefit
election under the Basic Plan, shall not be governed by the provisions of this
Plan, but shall instead be governed by the provisions of Section 6.1 of the Plan
as in effect on October 3, 2004 (as reflected in Exhibit G).

17



--------------------------------------------------------------------------------



 



5.   DEATH BENEFIT

  5.1   General. Except for the Surviving Spouse’s annuity described in
Sections 5.2 and 5.3, and any survivor death benefit payable pursuant to the
form of payment of a Participants’ retirement benefits in accordance with
Section 4.5, no death benefits shall be payable under this Plan and a
Participant shall forfeit all rights to any benefits hereunder upon his death.

  5.2   Surviving Spouse of an Active Participant. The Surviving Spouse of a
Participant who dies while an Employee shall receive a monthly annuity in an
amount equal to 50% of the deceased Participant’s Accrued Benefit (without
regard to vesting) determined on the basis of (i) the Participant’s Final
Average Compensation at the date of his death, and (ii) the Benefit Service the
Participant would have had if his Company employment had continued until his
Normal Retirement Date, and (iii) no reduction for benefit commencement before
age 65. This benefit shall continue for the lifetime of the Surviving Spouse.
Payment of this benefit shall commence in the month following the Participant’s
death.

  5.3   Surviving Spouse of Former Vested Participant. If a Participant who is
not an Employee and is not receiving a benefit under this Plan dies, the
Surviving Spouse of such Participant shall receive a benefit of an amount equal
to 50% of the annuity that would have been paid to the former Participant under
Section 4.3. The benefit payable to the Surviving Spouse shall be distributed in
the form in which the benefit would have been paid to the former Participant
under Section 4.3. If the Participant dies before the year he would have
attained age 55, then

18



--------------------------------------------------------------------------------



 



      benefits will commence at the time the Participant would have reached age
55 or, if the Participant had in place a valid election under Section 3.2(b) for
a later commencement date, at such later commencement date. If the Participant
dies after the year he reaches age 55, the benefit shall commence in the month
following the Participant’s death and shall continue for the lifetime of the
Surviving Spouse.

6.   VESTING

  6.1   Vested Percentage.

  (a)   General: Subject to Section 6.2 below and the right of the Company to
amend or terminate the Plan, any person first becoming a Participant after
January 1, 1999 shall vest in his Accrued Benefit at the following rates:

  (i)   10% for each completed 5-year period of Accredited Service up to January
1 of the year in which he or she became a Participant. Four complete years of
Accredited Service plus one day of Accredited Service with the Company will be
treated as a 5-year period for this purpose; and     (ii)   5% per Year of
Vesting Service earned up to, and including, the year the Participant attains
age 49, and     (iii)   10% per Year of Vesting Service thereafter,

to a maximum of 100%.

19



--------------------------------------------------------------------------------



 



In general, a Participant shall have no Vested Percentage prior to the
completion of 60 months of Accredited Service with the Company, unless this
requirement is waived by the Committee pursuant to Section 6.2(b) of this Plan.
Notwithstanding the preceding or anything in this Plan to the contrary, a
Participant shall be 100% vested upon the attainment of eligibility for an Early
Retirement Benefit and, if not already vested, upon attainment of his or her
Normal Retirement Date.

  (b)   Special Grandfather Provisions. The provisions of this Section 6.1(b)
are subject to Section 6.2 below and the right of the Company to amend or
terminate the Plan.

  (i)   Participants in this Plan on January 1, 1999: All persons listed on
Exhibit A shall have a minimum Vested Percentage of 10%. These persons shall
vest at the rate of 10% for each completed 5-year period of Accredited Service
with the Company (whether or not as a Participant) prior to January 1, 1999.
Four complete years of Accredited Service plus one additional day of Accredited
Service with the Company in any one calendar year will be treated as a 5-year
period for this purpose; and

  (1)   after January 1, 1999, these Participants also vest at the rate of 5%
per Year of Vesting Service to, and including, the year the Participant attains
age 49; and     (2)   10% per Year of Vesting Service thereafter,

to a maximum of 100%.

20



--------------------------------------------------------------------------------



 



  (c)   Disability Benefits. Upon Disability of a Participant, the Participant
is 100% vested in his Accrued Benefit.     (d)   Change in Control. Upon a
Change in Control, Participants are 100% vested in their Accrued Benefit.

6.2   Vested Percentage – Exceptions.

  (a)   Company Initiated Termination. The provisions of Section 6.1(a) will not
apply if a Participant’s termination of employment occurs as a result of a
Company-initiated action or if his designation of Participant status is
withdrawn or rescinded by the Company. In such event, the Participant’s vested
interest in his Accrued Benefit shall be calculated in accordance with following
table:

      Completed Years     of     Vesting Service   Vested Percentage 1   20% 2  
40% 3   60% 4   80% 5   100%

  (b)   Acceleration of Vesting. The Committee may waive all vesting
requirements or permit accelerated vesting arrangements in any case which, in
the Committee’s discretion, represents special circumstances;

21



--------------------------------------------------------------------------------



 



  (c)   Misconduct. Notwithstanding any Plan provision to the contrary, if a
Participant willfully performs any act or willfully fails to perform any act of
material importance to the Company, that may result in material discredit or
substantial detriment to the Company, then upon a majority vote of the Board of
Directors, such Participant, his Surviving Spouse and any Beneficiary of such
individual shall forfeit any benefit payments owing on and after the date fixed
by the Board of Directors and the Company shall have no further obligation under
this Plan to such Participant, his Surviving Spouse or any Beneficiary. If a
Participant to which this Section applies received a lump-sum benefit pursuant
to Section 4.6, then the Participant or his Surviving Spouse shall return to the
Company a proportionate share of such lump-sum payment calculated as follows:  
      The lump-sum payment amount shall be multiplied by a fraction, the
numerator of which is the number of full years and months which elapsed from the
time of the payment to the time of the willful act or failure to act described
above, and the denominator of which is the number of full years and months of
the Participant’s life expectancy determined as of the time of the lump-sum
payment.

7.   FUNDING NATURE OF THE PLAN

The funds used for payment of benefits under this Plan and of the expenses
incurred in the administration thereof shall, until such actual payment,
continue to be a part of the general funds

22



--------------------------------------------------------------------------------



 



of the Company and no person other than the Company shall, by virtue of this
Plan, have any interest in any such funds. Nothing contained herein shall be
deemed to create a trust of any kind or create any fiduciary relationship. To
the extent that any person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company.

23



--------------------------------------------------------------------------------



 



8.   ADMINISTRATION OF THE PLAN

The Plan shall be administered by a committee that is comprised of the members
of the Retirement Board appointed by the Company’s Board of Directors with
respect to the Washington Gas Light Company Employees’ Pension Plan, or such
other committee or persons as are selected from time to time by the Board of
Directors (the “Committee”). The Committee shall have the exclusive authority
and responsibility for all matters in connection with the operation and
administration of the Plan, except for the determination for Hardship
Distributions reserved under Section 4.9 to the Human Resources Committee of the
Company’s Board of Directors. The Committee’s powers and duties shall include,
but shall not be limited to, the following: (a) responsibility for the
compilation and maintenance of all records necessary in connection with the
Plan; (b) authorizing the payment of all benefits and expenses of the Plan as
they become payable under the Plan; (c) reducing or otherwise adjusting amounts
payable under the Plan if payments are made in error; and (d) authority to
engage such legal, accounting, and other professional services as it may deem
proper. Benefits under the Plan will be paid only if the Committee decides in
its discretion that the Participant is entitled to them, except as reserved to
the Human Resources Committee under Section 4.9 of the Plan. The decisions of
the Committee shall be made in the sole discretion of the Committee and shall be
final and binding upon all parties, including without limitation, the Company,
Participants and Beneficiaries.
The Committee, from time to time, may allocate to one or more of its members or
to any other person or persons or organizations any of its rights, powers, and
duties with respect to the operation and administration of the Plan. Any such
allocation shall be reviewed from time to time by the Committee and shall be
terminable upon such notice as the Committee, in its sole discretion, deems
reasonable and prudent under the circumstances.

24



--------------------------------------------------------------------------------



 



The members of the Committee shall serve without compensation, but all benefits
payable under the Plan and all expenses properly incurred in the administration
of the Plan, including all expenses properly incurred by the Committee in
exercising its duties under the Plan, shall be borne by the Company.

9.   AMENDMENTS AND TERMINATION

The Board of Directors reserves the power at any time to terminate this Plan and
to otherwise amend any portion of the Plan, provided however, that no such
action shall reduce any Accrued Benefit (or any benefit hereunder based thereon)
or Vested Percentage on the date of such action.

10.   CLAIMS PROCEDURES.

Any claim for a benefit under the Plan shall be governed by Section 12 of the
Washington Gas Light Company Employees’ Pension Plan.

11.   MISCELLANEOUS

  11.1   Construction. The headings and subheadings of this instrument are
inserted for convenience of reference only and are not to be considered in the
construction of this Plan. Wherever appropriate, words used in the singular may
include the plural, plural may be read as the singular and the masculine may
include the feminine.     11.2   Taxes. The Company will deduct from Plan
payments or from other compensation payable to a Participant, Surviving Spouse
or Beneficiary any amounts required to be withheld for federal, state or local
taxes with respect to Benefits under this Plan.

25



--------------------------------------------------------------------------------



 



  11.3   Governing Law. The instrument creating the Plan shall be construed,
administered, and governed in all respects in accordance with the laws of the
Commonwealth of Virginia to the extent not preempted by ERISA. If any provision
of this Plan shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions shall continue to be fully effective.  
  11.4   No Right of Employment. Participation in this Plan shall not give to
any Employee the right to be retained in the employ of the Company or any right
or interest in this Plan other than is herein specifically provided.     11.5  
Payment in Satisfaction of Claims. Any payment to a Participant, Surviving
Spouse or Beneficiary or the legal representative of the aforesaid, in
accordance with the terms of this Plan shall to the extent thereof be in full
satisfaction of all claims such person may have against the Company hereunder,
which may require such payee, as a condition to such payment, to execute a
receipt and release therefor in such form as shall be determined by the Company.
    11.6   ERISA. This Plan is intended to qualify for exemption from Parts II,
III, and IV of ERISA, as amended, as an unfunded plan maintained primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1)
of such Act, and shall be so interpreted.     11.7   No Alienation of Benefits.
Benefits under this Plan shall not be alienated, hypothecated or otherwise
encumbered, and to the maximum extent permitted by

26



--------------------------------------------------------------------------------



 



      law such benefits shall not in any way be subject to claim of creditors or
liable to attachment, execution or other process of law.

  11.8   Incapacity. If an individual entitled to receive retirement benefits is
determined by a court, or if not by a court by the Committee, to be legally
incapable of giving valid receipt and discharge for such benefits, they shall be
paid to the duly appointed and acting guardian, if any, and if no such guardian
is appointed and acting, to such person as the Committee may designate. Such
payment shall, to the extent made, be deemed a complete discharge for such
payments under this Plan.     11.9   Adjustment. If the Committee is unable to
make the determinations required under this Plan in sufficient time for payments
to be made when due, the Committee shall make the payments upon the completion
of such determinations with interest at a reasonable rate from the due date and
may, at its option, make provisional payments, subject to adjustment, pending
such determination.     11.10   Section 409A of the Code. The Plan is intended
to comply with the applicable requirements of section 409A of the Code and its
corresponding regulations and related guidance, and shall be maintained and
administrated in accordance with section 409A of the Code to the extent section
409A of the Code applies to the Plan. Notwithstanding anything in the Plan to
the contrary, distributions from the Plan may only be made in a manner, and upon
an event, permitted by section 409A of the Code.

[The remainder of this page intentionally left blank]

27



--------------------------------------------------------------------------------



 



The foregoing Plan document was adopted by resolution of the Board of Directors
of Washington Gas Light Company at a regular meeting on
                                        , 2006.

             
By:
           
 
 
 
       
 
  SECRETARY        
 
  WASHINGTON GAS LIGHT COMPANY           

28



--------------------------------------------------------------------------------



 



Exhibit A
Participants in the Supplemental Executive Retirement Plan on January 1, 1999
Elizabeth M. Arnold
Beverly J. Burke
Richard J. Cook
James H. DeGraffenreidt, Jr.
Richard L. Fisher
John K. Keane, Jr.
Frederic M. Kline
Patrick J. Maher
Lisa M. Metcalfe
Douglas V. Pope
Joseph M. Schepis
Roberta W. Sims
Robert A. Sykes
Robert E. Tuoriniemi
James B. White

29



--------------------------------------------------------------------------------



 



Exhibit B
Richard J. Cook
Richard L. Fisher
John K. Keane, Jr.
Patrick J. Maher
Douglas V. Pope
Robert A. Sykes

30



--------------------------------------------------------------------------------



 



Exhibit C
Early Retirement Benefit
“Legacy” Formula

              Benefit Service Age*   <30 years   30 years 65   1   1 64   0.98  
1 63   0.96   1 62   0.94   1 61   0.92   1           60   0.90   1 59   0.85  
0.85 58   0.80   0.80 57   0.75   0.75 56   0.70   0.70 55   0.65   0.65

 

*   Nearest Age of Participant (or Former Vested Participant) on date benefits
commence.

31



--------------------------------------------------------------------------------



 



Exhibit D
Early Retirement Benefit
“New” Formula

          All Service Age *   Levels 65   1 64   0.97 63   0.94 62   0.91 61  
0.88       60   0.85 59   0.82 58   0.79 57   0.76 56   0.73 55   0.70

 

*   Nearest Age of Participant (or Former Vested Participant) on date benefits
commence.

32



--------------------------------------------------------------------------------



 



Exhibit E
Lump-Sum Calculation Procedure
          1. Determine the participant’s life expectancy as of the lump-sum
payment date using the mortality table applicable under Code section 417(e)
referenced in Internal Revenue Service (“IRS”) Revenue Ruling 2001-62, or such
other table as the IRS shall indicate as a replacement for such table. Round the
result up to the next higher whole number of years.
          2. Determine the annual life annuity benefit, payable as of the
lump-sum payment date that is to be converted into an actuarially equivalent
lump-sum.
          3. Assuming mid-year payment of the amount in Step (2), for each year
of the Participant’s future life expectancy, discount each year’s payment back
to the lump-sum payment date using the yield on the zero-coupon US Treasury
security with maturity equal to the maturity of each year’s payment. The
lump-sum shall equal the sum of the discounted payments. The U.S. Treasury
yields shall be those published for the date six months prior to the lump-sum
payment date. If such date falls on day when U.S. Treasury securities are not
traded, yields for the next following business day shall be used.

33



--------------------------------------------------------------------------------



 



Exhibit F
Actuarial Equivalent Reduction Factors for Disability Benefits
Commencing Prior to Age 55

          Factor by Which Age 55 Benefit is Nearest Age at   Multiplied to
Determine Benefit at Commencement   Commencement Age 54   0.9261 53   0.8586 52
  0.7968 51   0.7402 50   0.6882       49   0.6404 48   0.5963 47   0.5557 46  
0.5183 45   0.4837       44   0.4516 43   0.4220 42   0.3945 41   0.3690 40  
0.3453       39   0.3233 38   0.3028 37   0.2837 36   0.2660 35   0.2494      
34   0.2339 33   0.2195 32   0.2060 31   0.1934 30   0.1816       29   0.1706 28
  0.1603 27   0.1507 26   0.1416 25   0.1331

34



--------------------------------------------------------------------------------



 



Exhibit G
Washington Gas Light Company
Supplemental Executive Retirement Plan in effect on 12/31/2004
WASHINGTON GAS LIGHT COMPANY
SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN
As Amended Through November 1, 2000

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page      
Article 1. Purpose
    1      
 
           
Article 2. Definitions
    2      
 
           
Article 3. Participation
    11      
 
           
Article 4. Vesting
    12      
 
           
Article 5. Service
    16      
 
           
Article 6. Benefits
    17      
 
           
Article 7. Death Benefits
    23      
 
           
Article 8. Miscellaneous
    26      
 
           
Article 9. Appeals from Denial of Claims
    29      
 
        Exhibit A  
Participants in the Supplemental Executive Retirement Plan as of January 1, 1999
    31      
 
        Exhibit B.  
Participants eligible to elect a Full Retirement Pension or Early Retirement
Pension
    32      
 
        Exhibit C.  
Early Retirement Pension Benefit “Legacy” Formula
    33      
 
        Exhibit D.  
Early Retirement Pension Benefit “New” Formula
    34      
 
        Exhibit E.  
Lump Sum Calculation Procedure
    35      
 
        Exhibit F.  
Actuarial Equivalent Reduction Factors for Disability Benefits Commencing Prior
to Age 55
    36  

- i -



--------------------------------------------------------------------------------



 



Article 1
Purpose
1.1 Purpose: The purpose of this Supplemental Executive Retirement Plan
(Supplemental Plan) is to provide a minimum level of retirement income in the
event of normal or early retirement and a minimum level of benefits in the event
of death or disability as a means of attracting, retaining, and motivating
executives. This Supplemental Plan is designed to provide a benefit which, when
added to the benefit provided by the Washington Gas Light Company Employees’
Pension Plan will meet the purpose described above.
     The Company intends that the Supplemental Plan shall at all times be
maintained on an unfunded basis for federal income tax purposes under the
Internal Revenue Code of 1986, as amended, and be administered as a “top-hat”
plan exempt from the substantive requirements of the Employee Retirement Income
Security Act of 1974, as amended.

- 1 -



--------------------------------------------------------------------------------



 



Article 2
Definitions
2.1 Accredited Service: Accredited Service as defined in the Basic Plan.
2.2 Accrued Benefit: The amount expressed in terms of an annual single-life
annuity commencing at Normal Retirement Date and determined in accordance with
Section 6.4 which describes the Normal Retirement Pension.
     An Accrued Benefit payable at a date other than the Normal Retirement Date
shall be calculated by (1) applying to the amount determined in Section 6.4(a)
the applicable adjustment factors to reflect the age of the Participant at the
commencement date, (2) determining the offsets under Section 6.4(b) adjusted to
reflect the age of the Participant at the benefit commencement date, and, then
(3) subtracting the amount determined in (2) from the amount determined in (1).
Any adjustments to the resulting benefit to reflect a payment form other than a
life annuity are then applied to the result of Step (3).
2.3 Administrator: The Administrator appointed by the Committee to carry out the
administration of this Supplemental Plan.
2.4 Affiliate: An “Affiliate” of a person is a person that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with such person.
2.5 Basic Plan: Washington Gas Light Company Employees’ Pension Plan, as amended
from

- 2 -



--------------------------------------------------------------------------------



 



time to time.
2.6 Benefit Service: As defined in Section 5.1 of this Supplemental Plan.
2.7 Board or Board of Directors: The Board of Directors of Washington Gas Light
Company.
2.8 Change of Control: The occurrence of any one or more of the triggering
events specified below:
     (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”), of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (i) the then-outstanding shares of common stock of WGL Holdings, Inc. or
(ii) the combined voting power of the then-outstanding voting securities of WGL
Holdings, Inc. entitled to vote generally in the election of directors;
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from WGL Holdings, Inc., (ii) any acquisition by WGL Holdings, Inc. or
any corporation controlled by or otherwise affiliated with WGL Holdings, Inc.,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by WGL Holdings, Inc. or any corporation controlled by or
otherwise affiliated with WGL Holdings, Inc.; or (iv) any

- 3 -



--------------------------------------------------------------------------------



 



transaction described in clauses (i), (ii), and (iii) of subsection (d) of this
Section 2.8; or
     (b) Individuals who, as of the close of business on November 1, 2000,
constituted the Board of Directors of WGL Holdings, Inc. (the “Incumbent WGL
Holdings, Inc. Board”) cease for any reason to constitute at least a majority of
the Board of Directors of WGL Holdings, Inc.; provided, however, that any
individual becoming a director subsequent to November 1, 2000 whose election, or
nomination for election by WGL Holdings, Inc.’s shareholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent WGL
Holdings, Inc. Board shall be considered as though such individual were a member
of the Incumbent WGL Holdings, Inc. Board, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Incumbent WGL Holdings, Inc. Board; or
     (c) The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (i) the then-outstanding shares of common stock of Washington Gas Light
Company (the “Utility”) or (ii) the combined voting power of the
then-outstanding voting securities of the Utility entitled to vote generally in
the election of directors, provided, however, that for purposes of this
subsection (c), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Utility, (ii) any acquisition by
the Utility or any corporation controlled by or otherwise affiliated with the
Utility, (iii) any acquisition by any

- 4 -



--------------------------------------------------------------------------------



 



employee benefit plan (or related trust) sponsored or maintained by the Utility
or any corporation controlled by or otherwise affiliated with the Utility; or
(iv) any transaction described in clauses (i) and (ii) of subsection (e) of this
Section 2.8; or
     (d) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the WGL Holdings,
Inc. (a “Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the outstanding WGL Holdings, Inc.
common stock and outstanding WGL Holdings, Inc. voting securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of, respectively, the then-outstanding shares of common stock and
the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the outstanding WGL Holdings, Inc. common stock and outstanding WGL Holdings,
Inc. voting securities, as the case may be, (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of WGL Holdings, Inc. or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 30% or
more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such Business Combination, or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such

- 5 -



--------------------------------------------------------------------------------



 



ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent WGL Holdings, Inc.
Board at the time of the execution of the initial agreement, or of such
Incumbent WGL Holdings, Inc. Board, providing for such Business Combination; or
     (e) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Utility (a
“Utility Business Combination”), in each case unless, following such Utility
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, directly or indirectly, respectively,
of the outstanding Utility common stock and the outstanding Utility voting
securities immediately prior to such Utility Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Utility
Business Combination in substantially the same proportions as their ownership,
immediately prior to such Utility Business Combination, of the outstanding
Utility common stock and outstanding Utility voting securities, as the case may
be, and (ii) no Person (excluding any corporation resulting from such Utility
Business Combination or any employee benefit plan (or related trust) of the
Utility or such corporation resulting from such Utility Business Combination)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting

- 6 -



--------------------------------------------------------------------------------



 



from such Utility Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Utility Business Combination; or
     (f) Approval by the shareholders of WGL Holdings, Inc. of a complete
liquidation or dissolution of WGL Holdings, Inc.
2.9 Committee: Means the Committee appointed by the Board to administer the Plan
or if no committee is appointed, the Board.
2.10 Company: Washington Gas Light Company and/or its Affiliates.
2.11 Disability: Disability as defined in the Basic Plan.
2.12 Early Retirement Date: Early Retirement Date as defined in the Basic Plan.

- 7 -



--------------------------------------------------------------------------------



 



2.13 Employee: Any employee who receives salary, wages or commissions from the
Company.
2.14 Final Average Compensation: The average of the Participant’s highest Rates
of Annual Basic Compensation on December 31 of each of the three years out of
the final five years of the Participant’s Accredited Service as a Participant
preceding such Participant’s Normal Retirement Date, Early Retirement Date, date
of Disability, death or the date of the Participant’s Termination as described
in Section 3.2, whichever is applicable; however, if such five-year period
should include any approved leave of absence in effect on December 31 of any
year during such five-year period, his or her Rate of Annual Basic Compensation
in effect at the beginning of such leave shall be deemed to be his or her Rates
of Annual Basic Compensation in effect for that year. In the event a Participant
is entitled to an Accrued Benefit under this Supplemental Plan but has less than
three years of Accredited Service as a Participant, the Participant’s Rate of
Annual Basic Compensation on December 31 of each year of service while a
Participant shall be averaged and such average shall be Participant’s Final
Average Compensation. Should a Participant die or incur a Disability and have
less than one year of Accredited Service, which year does not include December
31, the Participant’s Final Average Compensation shall be, as applicable, his or
her Rates of Annual Basic Compensation on the day preceding the date of such
Participant’s death or the Administrator’s acceptance of the Disability under
Section 6.7.
2.15 Former Vested Participant: A person who was a former employee who has
earned a

- 8 -



--------------------------------------------------------------------------------



 



vested benefit under Article 4 of this Plan. See Sections 6.8 and 7.3 of this
Plan.
2.16 Hardship Election: The election described in Section 7.5 of this Plan.
2.17 Normal Retirement Date: Normal Retirement Date as defined in the Basic
Plan.
2. 18 Participant: A person designated as such by the Committee pursuant to
Section 3.1 of this Supplemental Plan. Unless expressly provided herein to the
contrary or the context dictates otherwise, a Participant shall also include any
person (including a beneficiary) who is entitled to a benefit under this
Supplemental Plan.
2.19 Plan: This Supplemental Executive Retirement Plan, as it is in effect from
time to time (also referred to as the “Supplemental Plan”).
2.20 Rates of Annual Basic Compensation: Participant’s salary as of December 31
and any short term incentive award declared during the year under the Company’s
Executive Incentive Compensation Plan, the 1999 Incentive Compensation Plan, or
any successor plan, whether taken in cash or deferred.
2.21 Retirement: Retirement as defined in the Basic Plan.

- 9 -



--------------------------------------------------------------------------------



 



2.22 Supplemental Plan: This Supplemental Executive Retirement Plan
2.23 Utility: Washington Gas Light Company, and its successors.
2.24 Vesting Service: See “Year of Vesting Service”
2.25 Year of Vesting Service: 1000 hours of service with the Company as a
Participant in any one calendar year.

- 10 -



--------------------------------------------------------------------------------



 



Article 3
Participation
3.1 Designation: Each employee of the Company who is designated by the Committee
shall be a Participant in this Supplemental Plan. As of January 1, 1999, the
active employees listed on Exhibit A were included as Participants in this
Supplemental Plan.
3.2 Termination: In the event Participant’s employment with the Company is
terminated for whatever reason or in the event the Committee withdraws or
rescinds its designation of Participant status with respect to a current
employee, such terminated or current employee, as applicable, shall thereafter
accrue no additional benefits under this Supplemental Plan and shall have, with
respect to previously credited benefits, only such rights as are provided in
Articles 4, 5 and 6 hereof.

- 11 -



--------------------------------------------------------------------------------



 



Article 4
Vesting
     4.1 Vested Pension — General: Except as provided in Section 4.2 of this
Article, a Participant shall be vested in, and have rights to, an Accrued
Benefit as follows:
     (a) Participants in this Plan on January 1, 1999:
     For persons who were Participants in this Plan on January 1, 1999, benefits
under this Plan vest at the rate of 10% for each completed 5-year period of
Accredited Service with the Company (whether or not as a Participant) prior to
January 1, 1999. Four complete Years of Accredited Service plus one day of
Accredited Service with the Company in any one calendar year will be treated as
a 5-year period for this purpose. After January 1, 1999, vesting for these
Employees is at the rate of 5% per Year of Vesting Service as a Participant to,
and including, the year the Participant attains age 49; and 10% per Year of
Vesting Service as a Participant hereafter, to a maximum of 100%.
     (b) Participants joining the Plan after January 1, 1999:
     For any person first becoming a Participant in this Plan after January 1,
1999, benefits vest at the following rates:
     (i) 10% for each completed 5-year period of Accredited Service up to
January 1 of the year in which he or she became a Participant. Four complete
Years of Accredited Service

- 12 -



--------------------------------------------------------------------------------



 



plus one day of Accredited Service with the Company will be treated as a 5-year
period for this purpose; and
     (ii) 5% per Year of Vesting Service earned up to, and including, the year
the Participant attains age 49, and
     (iii) 10% per Year of Vesting Service thereafter, to a maximum of 100%.
Provided however, no person shall be vested in a benefit under this Plan prior
to completion of 60 months of Accredited Service with the Company, unless this
requirement is waived by the Committee pursuant to Sec. 4.2(c) of this Plan.
     (c) Minimum vesting level as of January 1, 1999:
     For Participants on January 1, 1999, there is a minimum initial vesting of
10%.
     (d) Grandfather provision:
     For persons who were Participants in this Plan on June 27, 1989, the vested
percentage is not less than the percentage earned by that Participant as of
June 27, 1989. This percentage is calculated under Section 4.2(a), below.
     (e) Disability:
     Upon Disability of a Participant, the Participant is 100% vested under the
Plan. The Disability Pension benefit is provided under Article 6 of this Plan.
     (f) Death:
     Death benefits are provided by Article 7 of this Plan and are calculated
without regard to vesting.

- 13 -



--------------------------------------------------------------------------------



 



     (g) Change of Control:
     Upon a Change of Control, Participants are 100% vested in their Accrued
Benefit.
4.2 Vested Pension — Exceptions: Notwithstanding the general provisions in
Section 4.1, the following exceptions shall apply —
     (a) For participation on or before June 27, 1989, a Participant shall be
vested in, and have rights to, an Accrued Benefit as set out in the table below.

      Completed Years     of   Vested Vesting Service   Percentage
1
  20%
2
  40%
3
  60%
4
  80%
5
  100%

     (b) A Participant’s Accrued Benefit shall vest in accordance with the table
in (a) above if his or her termination of employment occurs as a result of a
Company-initiated action or request or if his or her designation of Participant
status is withdrawn or rescinded by the Company; provided, however, that this
provision shall not apply if the forfeiture provisions of Section 8.5 apply.

- 14 -



--------------------------------------------------------------------------------



 



     (c) The Committee may waive all vesting requirements or permit accelerated
vesting arrangements in any case which, in the Committee’s discretion,
represents special circumstances.

- 15 -



--------------------------------------------------------------------------------



 



Article 5
Service
5.1 Benefit Service: Except as provided in Section 5.2 of this Article, Benefit
Service shall be equal to Accredited Service as determined under the Basic Plan
plus, for each full year of Accredited Service as a Participant, one additional
year to a maximum of 30 years.
5.2 Prior Benefit Service: A Participant who began participation on or before
June 27, 1989, shall receive Benefit Service for the period prior to June 27,
1989 which shall be equal to (i) Accredited Service earned through that date as
determined under the Basic Plan plus; (ii) two additional years for each full
year of Accredited Service as a Participant prior to June 27, 1989.

- 16 -



--------------------------------------------------------------------------------



 



Article 6
Benefits
6.1 Normal Form of Pension: A Participant who is entitled to receive a
retirement benefit under this Supplemental Plan may elect to receive such
benefit in the form of a single-life annuity, joint-and-survivor annuity or any
other optional form of benefit as set forth in Section 5.2 of the Basic Plan.
The normal form of pension under this Supplemental Plan shall be identical to
the form of benefit selected by the Participant under the Basic Plan unless the
Participant requests, and the Company approves, the lump-sum option described in
Section 6.2 of this Supplemental Plan. Any temporary actuarial increase in
benefits generated by Participant’s selection of the option in Section 5.2(b) of
the Basic Plan shall not be considered in determining the Normal Retirement
Pension upon which the benefit from this Supplemental Plan is calculated, nor
shall any reduction in Normal Retirement Pension under the Basic Plan at age 62
increase a benefit under this Supplemental Plan.
6.2 Lump-Sum Option: A Participant may request that the portion of his or her
retirement benefit under this Supplemental Plan related to any short-term
incentive award declared under the Company’s Executive Incentive Compensation
Plan, the 1999 Incentive Compensation Plan, or any successor plan as used in
determining Rates of Annual Basic Compensation, be paid in the form of a lump
sum, the amount of which shall be the actuarial equivalent of the Accrued
Benefit otherwise payable to the Participant under this Supplemental Plan. A
Participant’s

- 17 -



--------------------------------------------------------------------------------



 



request for a lump sum payment must be submitted in writing to the Administrator
at least six months prior to the date on which a benefit would otherwise be
payable hereunder and must be accompanied by a medical certificate of the
Participant’s good health signed by the Company’s Medical Director in a form
satisfactory to the Administrator. A Participant’s request for a lump sum
payment shall be subject to the sole discretion of the Administrator and shall
be approved by the Administrator only if considered to be in the interests of
the Company. If approved by the Administrator, a Participant’s lump-sum payment
shall be calculated on the basis specified on Exhibit E.
6.3 Election of Benefit: A Participant shall not receive a benefit under this
Supplemental Plan prior to initiating a benefit under the Basic Plan, except in
the case where Participant is not eligible to commence a benefit under the Basic
Plan. A Participant shall not elect a benefit for a beneficiary of over 50% of
the Participant’s benefit without presenting a medical certificate of the
Participant’s good health signed by the Company’s Medical Director in a form
satisfactory to the Administrator.
6.4 Normal Retirement Pension: On Normal Retirement Date, a Participant shall be
eligible to receive a monthly Normal Retirement Pension equal to 1/12 of the
excess of (a) over (b) where:

  (a)   equals 2% of Final Average Compensation multiplied by the number of
years of Benefit Service; and

- 18 -



--------------------------------------------------------------------------------



 



  (b)   equals the sum of:

  (1)   the Normal Retirement Pension payable under the Basic Plan; and     (2)
  the annual amount of any other supplemental pension benefit provided by the
Company.

In no event shall the Normal Retirement Pension be less than the Accrued Benefit
calculated as of June 27, 1989.
6.5 Full Retirement Pension: A Participant listed on Exhibit B who has attained
at least age 60 and has 30 years of Benefit Service shall be eligible for a
monthly payment of an amount equal to 100% of the Normal Retirement Pension.
6.6 Early Retirement Pension: A Participant who has attained age 55 and has 10
or more years of Benefit Service is eligible to select either:

  (a)   an amount, commencing at age 65, equal to the Accrued Benefit,
determined in the same manner as the Normal Retirement Pension in Section 6.4,
based on Benefit Service and Final Average Compensation as of the Participant’s
Early Retirement Date; or

- 19 -



--------------------------------------------------------------------------------



 



  (b)   an amount, commencing upon termination of employment , equal to the
Participant’s Accrued Benefit subject to an early retirement reduction
determined in accordance with Exhibit C or D, as applicable. Provided, however,
that Participants listed on Exhibit B shall receive the greater of the benefits
determined in accordance with Exhibits C and D; or     (c)   an amount equal to
the Participant’s Accrued Benefit to commence on a specified date 24 months or
more after termination of employment, subject to an early retirement reduction
determined in accordance with Exhibit C or D, as applicable. Provided, however,
that Participants listed on Exhibit B shall receive the greater of the benefits
determined in accordance with Exhibits C and D.

6.7 Disability Pension: A Participant who has 10 or more years of Benefit
Service and has suffered a Disability shall be eligible for a monthly amount
equal to: (1) the Early Retirement Pension (except that any such Participant
under age 55 will be treated as though age 55); or (2) an amount equal to 110%
of the Disability Pension available from the Basic Plan, whichever is greater;
but in no event shall the amount exceed the Normal Retirement Pension under this
Plan as set out in Section 6.4 above. An Application for a Disability Pension
shall be submitted to the Administrator by the applicant or by the Company,
together with a medical certificate signed by the Company’s Medical Director in
a form satisfactory to the Administrator. A Participant with less than 10 years
of Benefit Service who suffers a Disability supported by a medical certificate
satisfactory to the Administrator shall be eligible for an immediate benefit
calculated in a manner

- 20 -



--------------------------------------------------------------------------------



 



consistent with the Early Retirement Pension described in Section 6.6(b),
subject to an actuarial reduction calculated on the basis specified in
Exhibit F. The Supplemental Plan Disability Benefit will be reduced by any
payments under the Company’s Long-term Disability Plan.
6.8 Vested Termination Pension – Former Vested Participants.

  (a)   Former Vested Participants. A Former Vested Participant who has
terminated service with the Company prior to age 55 has the following election
which may be made during the calendar year prior to the year in which the Former
Vested Participant attains age 55: he or she may elect to (i) commence receiving
a benefit under this Plan at age 55, or (ii) to defer commencement of payment to
a specified date at least 24 months following attainment of age 55.     (b)   If
the Former Vested Participant does not make a timely election under
Paragraph 6.8(a) above, then the benefit will commence at age 55.     (c)  
Reference is made to the Hardship Election provision below.     (d)   The amount
of the benefit will be the Participant’s Accrued Benefit, subject to an early
retirement reduction determined in accordance with Exhibit C or D, as
applicable. Participants listed on Exhibit B shall receive the greater of the
benefits determined in accordance with Exhibits C and D.

6. 9 Benefit Compensation: Except as provided in Sections 4.1(d) and 5.2 of this
Plan , a Participant’s pension shall be computed under the terms of the
Supplemental Plan in effect as of

- 21 -



--------------------------------------------------------------------------------



 



the date of the Participant’s termination of employment with the Company, and
shall not be recomputed, increased or decreased after such termination, except
for supplemental increases, if any, as may be granted by the Company’s Board of
Directors.

- 22 -



--------------------------------------------------------------------------------



 



Article 7
Death Benefits
7.1 Death Benefits: Except for the surviving spouse’s annuity described in
Sections 7.2 and 7.3, and any survivor death benefit selected by a Participant
in accordance with Section 7.4, no death benefits shall be payable under this
Supplemental Plan and a Participant shall forfeit all rights to any benefits
hereunder upon his or her death. As used in this Article, the term “surviving
spouse” refers to the person who is legally married to the Participant at the
time of his death and for the full one year (365 days) period immediately prior
to his death.
7.2 Surviving Spouse of Active Participant: The surviving spouse of a
Participant who dies while an active employee shall be eligible to receive a
monthly annuity in an amount equal to 50% of the deceased Participant’s Accrued
Benefit (without regard to vesting) determined on the basis of (i) the
Participant’s Final Average Compensation at the date of death, and (ii) the
Benefit Service the Participant would have had if employment had continued until
the Normal Retirement Date, and (iii) no reduction for benefit commencement
before age 65. This benefit shall continue for the lifetime of the surviving
spouse. Payment of this benefit shall commence in the month following the
Participant’s death.
7.3 Surviving Spouse of Former Vested Participant

- 23 -



--------------------------------------------------------------------------------



 



  (a)   Upon the death of a person who is a Former Vested Participant and is not
receiving a benefit under this Plan, the surviving spouse of such person shall
receive an annuity in an amount equal to 50% of the annuity that would have been
paid to the Former Vested Participant under Section 6.8.     (b)   If the Former
Vested Participant dies prior to the year in which he or she would have reached
age 55, then the surviving spouse may elect in that year to (i) commence
benefits at the time the Former Vested Participant would have reached age 55
(the “age 55 date”), or (ii) to defer receipt of that benefit to a specified
date at least 24 months following the age 55 date. If no such election is made,
the benefit will commence in the month following the age 55 date.     (c)   If
the Former Vested Participant dies on after the year he or she reaches age 55.
the benefit to the surviving spouse shall commence in the month following the
Former Vested Participant’s death.     (d)   Reference is made to the Hardship
Election provision below.     (e)   The amount of the benefit will be 50% of
Former Vested Participant’s Accrued Benefit, subject to early retirement
reduction in accordance with Exhibits C or D, as applicable, and shall continue
for the lifetime of the surviving spouse.

- 24 -



--------------------------------------------------------------------------------



 



7.4 Survivor Death Benefit: Upon the death of a retired Participant who is
receiving or is entitled to receive annuity benefits hereunder and who, in
accordance with Section 6.1 hereof, had previously elected to receive his or her
Accrued Benefit in a form which pays a death benefit to a designated surviving
beneficiary, such death benefit shall be paid to such designated surviving
beneficiary in accordance with such prior election.
7.5 Hardship Election. If, in the opinion of the Committee, any election to
defer a benefit under this Plan results in an undue hardship, then upon request
of the beneficiary, the beneficiary may elect to accelerate payment of that
benefit.

- 25 -



--------------------------------------------------------------------------------



 



Article 8
Miscellaneous
8.1 Amendment, Suspension, or Termination: Any amendment, suspension, or
termination of this Supplemental Plan shall have prospective effect only, be
non-discriminatory, and shall not affect any Accrued Benefit or vested right.
8.2 Nonguarantee of Employment: Nothing in this Supplemental Plan shall be
construed as a contract of employment between the Company and any Participant,
or as a right of any Participant to be continued in the employment of the
Company, or as a limitation of the right of the Company to discharge any
Participant, with or without cause.
8.3 Cost: The Company shall pay the full cost of this Supplemental Plan and the
Plan shall at all times be maintained on an unfunded basis. A Participant’s
rights to a benefit under this Supplemental Plan are contractual in nature and
in the event the Company is unable to pay any benefit required hereunder, the
Participant shall have, with respect to the Company, only those rights of an
unsecured creditor.
8.4 Nonalienation of Benefits: Benefits payable under this Supplemental Plan
shall not be subject in any manner to alienation, anticipation, assignment,
charge, encumbrance, execution, garnishment, pledge, sale, transfer, or levy of
any kind, either voluntary or involuntary, including

- 26 -



--------------------------------------------------------------------------------



 



any such liability which is for alimony or other payments for the support of a
spouse or former spouse, or for any other relative of the Participant, prior to
actually being received by the person entitled to the benefit under the terms of
this Supplemental Plan. Any attempt to alienate, anticipate, assign, charge,
encumber, pledge, sell, transfer, or otherwise dispose of any right to benefits
payable under this Supplemental Plan shall be void. This Supplemental Plan shall
not in any manner be liable for, or subject to, the contracts, debts,
liabilities, or torts of any person entitled to benefits under this Supplemental
Plan.
8.5 Forfeiture: Anything herein to the contrary notwithstanding, if a
Participant or retired Participant willfully performs any act or willfully fails
to perform any act of material importance to the Company, which may result in
material discredit or substantial detriment to the Company, then upon
recommendation of the Administrator and upon a majority vote of the Board of
Directors, such Participant or retired Participant or the surviving spouse of
such Participant shall forfeit any benefit payments owing on and after the date
fixed by the Board of Directors and the Company shall have no further obligation
under this Supplemental Plan to such Participant, retired Participant, or the
surviving spouse of such Participant. If a Participant received his or her
benefit in the form of a lump sum payment pursuant to Section 6.2 hereof, then
the Participant or the surviving spouse of such Participant shall return to the
Company a proportionate share of such lump sum payment calculated as follows:
The proportionate share shall equal the product of the lump sum payment
multiplied by a fraction, the numerator of which is the number of full years and
months which elapsed from the time of the payment to the

- 27 -



--------------------------------------------------------------------------------



 



time of the willful act or failure to act described herein and the denominator
of which is the number of full years and months of the Participant’s life
expectancy determined as of the time of the lump sum payment.
8.6 Governing Law: All matters relating to this Supplemental Plan shall be
governed by the laws of the state of Virginia, without regard to the principles
of conflict of laws.

- 28 -



--------------------------------------------------------------------------------



 



Article 9
Appeals from Denial of Claims
     If any claim for benefits under the Plan is wholly or partially denied, the
claimant shall be given notice of the denial. This notice shall be in writing,
within a reasonable period of time after receipt of the claim by the Committee.
This period shall not exceed 90 days after receipt of the claim, except that if
special circumstances require an extension of time, written notice of the
extension shall be furnished to the claimant, and an additional 90 days will be
considered reasonable.
     This notice shall be written in a manner calculated to be understood by the
claimant and shall set forth the following information:
     (a) the specific reasons for the denial;
     (b) specific reference to the Plan provisions on which the denial is based;
     (c) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why this material of
information is necessary;
     (d) an explanation that a full and fair review by the Committee of the
decision denying the claims may be requested by the claimant or an authorized
representative by filing with the Committee, within 60 days after the notice has
been received, a written request for the review; and

- 29 -



--------------------------------------------------------------------------------



 



     (e) if this request is so filed, an explanation that the claimant or an
authorized representative may review pertinent documents and submit issues and
comments in writing within the same 60-day period specified in subsection (d).
     The decision of the Committee upon review shall be made promptly, and not
later than 60 days after the Committee questions receipt of the request for
review, unless specific circumstances require an extension of time for
processing. In this case the claimant shall be so notified, and a decision shall
be rendered as soon as possible, but not later than 120 days after receipt of
the request for review. If the claim is denied, wholly or in part, the claimant
shall be given a copy of the decision promptly. The decision shall be it
writing, shall include specific reasons for the denial, shall include specific
references to the pertinent Plan provisions on which the denial is based, and
shall be written in a manner calculated to be understood by the claimant.

- 30 -



--------------------------------------------------------------------------------



 



Exhibit A
Participants in the Supplemental Executive Retirement Plan as of January 1, 1999
Elizabeth M. Arnold
Beverly J. Burke
Richard J. Cook
James H. DeGraffenreidt, Jr.
Richard L. Fisher
John K. Keane, Jr.
Frederic M. Kline
Patrick J. Maher
Lisa M. Metcalfe
Douglas V. Pope
Joseph M. Schepis
Roberta W. Sims
Robert A. Sykes
Robert E. Tuoriniemi
James B. White

- 31 -



--------------------------------------------------------------------------------



 



Exhibit B
Participants eligible to elect a Full Retirement Pension or Early Retirement
Pension
accordance with terms of Sections 6.5 and 6.6 of the Plan
Richard J. Cook
Richard L. Fisher
John K. Keane, Jr.
Patrick J. Maher
Douglas V. Pope
Robert A. Sykes

- 32 -



--------------------------------------------------------------------------------



 



Exhibit C
Early Retirement Pension Benefit
“Legacy” Formula

              Benefit Service Age*   <30 years   30 years 65   1   1 64   0.98  
1 63   0.96   1 62   0.94   1 61   0.92   1           60   0.90   1 59   0.85  
0.85 58   0.80   0.80 57   0.75   0.75 56   0.70   0.70 55   0.65   0.65

 

*   Nearest Age of Participant (or Former Vested Participant) on date benefits
commence.

- 33 -



--------------------------------------------------------------------------------



 



Exhibit D
Early Retirement Pension Benefit
“New” Formula

          All Service Age *   Levels 65   1 64   0.97 63   0.94 62   0.91 61  
0.88       60   0.85 59   0.82 58   0.79 57   0.76 56   0.73 55   0.70

 

*   Nearest Age of Participant (or Former Vested Participant) on date benefits
commence.

- 34 -



--------------------------------------------------------------------------------



 



EXHIBIT E
LUMP SUM CALCULATION PROCEDURE

1.   Determine the participant’s life expectancy as of the lump sum payment date
using the 1983 Group Annuity Mortality Table. Round the result up to the next
higher whole number of years.   2.   Determine the annual life annuity benefit,
payable as of the lump sum payment date, that is to be converted into an
actuarially equivalent lump sum.   3.   Assuming mid-year payment of the amount
in Step (2), for each year of the Participant’s future life expectancy, discount
each year’s payment back to the lump sum payment date using the yield on the
zero-coupon US Treasury security with maturity equal to the maturity of each
year’s payment. The lump sum shall equal the sum of the discounted payments. The
U.S. Treasury yields shall be those published for the date six months prior to
the lump sum payment date. If such date falls on day when U.S. Treasury
securities are not traded, yields for the next following business day shall be
used.

- 35 -



--------------------------------------------------------------------------------



 



EXHIBIT F
Actuarial Equivalent Reduction Factors for Disability Benefits
Commencing Prior to Age 55

              Factor by Which Age 55 Benefit is Nearest Age at   Multiplied to
Determine Benefit at Commencement   Commencement Age
54
    0.9261  
53
    0.8586  
52
    0.7968  
51
    0.7402  
50
    0.6882  
 
       
49
    0.6404  
48
    0.5963  
47
    0.5557  
46
    0.5183  
45
    0.4837  
 
       
44
    0.4516  
43
    0.4220  
42
    0.3945  
41
    0.3690  
40
    0.3453  
 
       
39
    0.3233  
38
    0.3028  
37
    0.2837  
36
    0.2660  
35
    0.2494  
 
       
34
    0.2339  
33
    0.2195  
32
    0.2060  
31
    0.1934  
30
    0.1816  
 
       
29
    0.1706  
28
    0.1603  
27
    0.1507  
26
    0.1416  
25
    0.1331  

- 36 -